COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00369-CV


Christopher Hoskins                       §      From the 153rd District Court

                                          §      of Tarrant County (153-280594-15)

v.                                        §      December 22, 2016

                                          §      Opinion by Justice Gardner

Perry Fuchs                               §      Dissent by Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant Christopher Hoskins shall bear the costs

of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By __/s/ Anne Gardner_________________
                                        Justice Anne Gardner